In a certiorari proceeding to review the determination of the county clerk of Queens county in dismissing the petitioner from his position as a laborer in the county clerk’s office, determination of the county clerk annulled, certiorari order sustained and the county clerk directed to reinstate relator in his former position as a laborer, with fifty dollars costs and disbursements to the petitioner. In our opinion, the respondent failed to sustain the burden upon him of proving the charges against the petitioner by a preponderance of evidence. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.